Filed 11/1/22 P. v. Haley CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Lassen)
                                                            ----




THE PEOPLE,                                                                                   C095475

                   Plaintiff and Respondent,                                     (Super. Ct. No. CR011634)

         v.

GABRIEL DYLAN HALEY,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende).
         On September 4, 1997, a jury found defendant Gabriel Dylan Haley guilty of first
degree murder and found true the special allegation he intentionally killed the victim
while lying in wait. On September 25, 2000, we affirmed defendant’s conviction.
(People v. Ladner (Sept. 25, 2000, C027881) [nonpub. opn.].)
         On September 9, 2021, defendant filed a form petition for resentencing under
Penal Code former section 1170.95 alleging he was convicted of murder pursuant to the



                                                             1
felony-murder rule or the natural and probable consequences doctrine and could not now
be convicted of murder due to changes made to Penal Code sections 188 and 189,
effective January 1, 2019.
       On October 18, 2021, the trial court denied defendant’s petition by written order
stating defendant “was not convicted under a theory of felony-murder of any degree, or a
theory of natural and probable consequences.”
       Defendant appealed the trial court’s order denying his petition.
       Appointed counsel for defendant asked this court to independently review the
record pursuant to Wende. Defendant was advised by counsel of the right to file a
supplemental brief within 30 days. Defendant did not file a supplemental brief.

                                       DISCUSSION
       Review pursuant to Wende or its federal constitutional counterpart Anders v.
California (1967) 386 U.S. 738 is required only in the first appeal of right from a
criminal conviction. (Pennsylvania v. Finley (1987) 481 U.S. 551, 555; Conservatorship
of Ben C. (2007) 40 Cal.4th 529, 536-537; People v. Serrano (2012) 211 Cal.App.4th
496, 500-501.)
       California’s “Wende procedure” does not apply to appeals such as this one,
which is from a denial of postconviction relief. (People v. Weisner (2022)
77 Cal.App.5th 1072, 1079, review granted July 13, 2022, S274617; People v. Figueras
(2021) 61 Cal.App.5th 108, review granted May 12, 2021, S267870; People v. Flores
(2020) 54 Cal.App.5th 266; People v. Cole (2020) 52 Cal.App.5th 1023, review granted
Oct. 14, 2020, S264278.) This is so because this is not the defendant’s first appeal as of
right. (See In re Sade C. (1996) 13 Cal.4th 952, 986 [Wende/Anders review “mandated
for only one [situation]—the indigent criminal defendant in his first appeal as of
right”].)




                                             2
       We thus have before us a standard appeal from an order denying postconviction
relief in which the defendant, through counsel, has stated that there are no issues that
properly can be raised on appeal. Under these circumstances, we consider the appeal
abandoned and order the appeal dismissed.
       The question of whether, and to what extent, these “Wende procedures”
extend to appeals such as this one from orders denying postconviction relief is
currently pending before our Supreme Court. (See People v. Delgadillo (Nov. 18,
2020, B304441) [nonpub. opn.], review granted Feb. 17, 2021, S266305.) Until the
Supreme Court has provided an answer, appeals such as the one presently before us
must be considered abandoned and ordered dismissed.

                                       DISPOSITION
       The appeal is dismissed.




                                                  HULL, J.



We concur:




ROBIE, Acting P. J.




DUARTE, J.




                                              3